Cherry, J.,
with whom Saitta, J., agrees, dissenting:
The majority concludes that NRS 233B.131(2)’s “good reasons” standard is not satisfied when an attorney either deliberately or negligently fails to present available evidence at an administrative hearing. Because I believe that this approach to *58NRS 233B. 131(2) fails to sufficiently account for the more flexible and informal nature of administrative proceedings, I respectfully dissent.
Administrative forums in Nevada permit greater flexibility than proceedings taking place in courts of law. See Minton v. Board of Medical Examiners, 110 Nev. 1060, 1082, 881 P.2d 1339, 1354 (1994). We have recently noted, for instance, that there is not a state or federal constitutional right to prehearing discovery in administrative hearings and that the Nevada Rules of Civil Procedure do not apply to administrative proceedings. Dutchess Bus. Servs. v. State, Bd. of Pharm., 124 Nev. 701, 713, 191 P.3d 1159, 1167 (2008). Nevada is hardly alone in this approach to administrative proceedings. See, e.g., Arkansas Dept. of Human Services v. A.B., 286 S.W.3d 712, 717 (Ark. 2008) (explaining that specialization, experience, and more informal procedures allow agencies to better resolve certain disputes than courts of law); Foley v. Metropolitan Sanitary Dist., 572 N.E.2d 978, 984 (Ill. App. Ct. 1991) (noting that “[ajdministrative procedure is simpler, less formal and less technical than judicial procedure”); Highland Town Sch. v. Review Bd. IN Dept., 892 N.E.2d 652, 656 (Ind. Ct. App. 2008) (explaining that proceedings before an administrative law judge are more informal than proceedings in a court of law and noting that proper person litigants are given greater leeway in administrative proceedings); Stone v. Errecart, 675 A.2d 1322, 1325-26 (Vt. 1996) (noting the more informal nature of administrative agencies); Nelson County Schools v. Woodson, 613 S.E.2d 480, 483 (Va. Ct. App. 2005) (stating that “rigid[,j technical rules of pleading” are unnecessary in the administrative context so long as substantial rights are protected (quotation and citation omitted)). Important reasons exist for not gradually layering administrative agencies with the formalities that accompany courts of law. For example, the adversarial nature of administrative proceedings is often less pronounced than in courts of law and parties are not always represented by counsel. See Richard E. Levy & Sidney A. Shapiro, Administrative Procedure and the Decline of the Trial, 51 U. Kan. L. Rev. 473 (2003); Phyllis E. Bernard, The Administrative Law Judge as a Bridge Between Law and Culture, 23 J. Nat’l Ass’n Admin. L. Judges 1 (2003). Moreover, administrative agencies generally strive to provide a quicker, less expensive, and more accessible form of adjudication. Levy & Shapiro, supra, at 494-502; Bernard, supra, at 5-7, 18-19, 34. Thus, a more informal approach *59may make better use of an agency’s particular expertise. Levy & Shapiro, supra, at 494-502; Bernard, supra, at 5-7, 18-19, 34.
Because of the more flexible nature of proceedings before administrative agencies, I believe that an equally flexible approach should be used to determine when “good reasons” exist for failure to present evidence at an administrative hearing. Here, it appears from the transcript of the November 8, 2005, administrative hearing that Garcia’s attorney failed to present any medical evidence even though such evidence was available prior to the hearing. Even after the appeals officer gave Garcia’s attorney additional time to present that evidence, the attorney failed to submit the evidence for consideration by the appeals officer. Therefore, Garcia’s attorney’s neglectful or negligent handling of this case has effectively denied Garcia her full day in court with a truly informed adjudication of her claim. The majority’s interpretation of NRS 233B.131(2)’s broadly worded “good reasons” standard unnecessarily limits the statute’s use as a potential remedy. All Garcia seeks is a determination of her claim based on medical evidence, which would have been presented at the administrative hearing but for the negligence of the attorney she relied on to represent her.
The use of a more flexible approach in such cases is supported by the Connecticut Supreme Court’s decision in Salmon v. Department of Public Health, 788 A.2d 1199 (Conn. 2002). The Salmon court considered whether a party should have been allowed to introduce impeachment evidence not presented during an administrative proceeding due to the asserted incompetence of the appellant’s attorney. Id. at 1219-21. In making this determination, the Salmon court addressed whether the failure to introduce such evidence, due to an attorney’s alleged incompetence, constituted a good reason for failing to introduce the evidence at the administrative proceeding under Connecticut’s version of NRS 233B. 131(2).1 The Salmon court noted that hearings before an administrative agency are unlike those before a court of law and are more flexible and informal. 788 A.2d at 1220. Relying in part on the more flexible nature of administrative proceedings, the Salmon court concluded that the incompetence of one’s attorney can rep*60resent a good reason for failing to present evidence during an administrative proceeding. Id. at 1220-21.
In light of the more informal nature of administrative proceedings, I would adopt a rule, similar to the one set forth in Salmon, providing that the negligence or neglectfulness of one’s attorney can constitute a good reason for failing to present evidence at an administrative hearing under NRS 233B.131(2). I would therefore conclude that the district court abused its discretion in determining that the negligence or neglectfulness of Garcia’s attorney in representing her before the appeals officer did not constitute a good reason to remand this matter to the appeals officer for consideration of additional evidence. As a result, I would reverse the district court’s decision with instructions to remand the matter to the appeals officer for reconsideration with the additional evidence Garcia seeks to present.

The relevant Connecticut statute, Conn. Gen. Stat. § 4-183(h) (2007), provides:
[i]f, before the date set for hearing on the merits of an appeal, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court.